The committee on elections, having been directed to consider the return of a member from the town of Sullivan, reported*40, that Paul Dudley Sargeant, the member returned, lias resigned his office of judge of probate for the county of Hancock, and his resignation has been accepted, since the present session of the legislature, and they are therefore of opinion that he is entitled to take his seat.” The report was agreed to.1

 2-1 J. H. 49, 84. The constitution, part ii. chap, vi., act ii., under which this decision was made, declares that no person, holding the office (among others) of judge of probate, shall, at the same time, have a seat in the senate, or house of representatives. This article is not superseded by the eighth article of amendment.